Citation Nr: 1817219	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  07-05 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to special monthly compensation (SMC) at the rates provided by 38 U.S.C. § 1114(p) and (r)(2) based on the need for regular aid and attendance at a higher level of care. 

(The issues concerning increased ratings for a lumbar spine and a right shoulder disability are the subject of a separate decision, and that decision will be sent to the Veteran and his representative under separate cover.)


REPRESENTATION

Appellant represented by:	 Andrew L. Wener, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and two witnesses

ATTORNEY FOR THE BOARD

C. Bosely, Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to February 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing in March 2014 before an undersigned Veterans Law Judge (VLJ).  

In a September 2014 decision, the Board, in part, denied the instant SMC claim for aid and attendance at a higher level of care.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a July 2015 joint motion for partial remand (JMPR) to vacate that part of the Board's September 2014 decision as to the SMC issue.  The case has been returned to the Board for action consistent with the JMPR. 

Upon return from the Court, the Board remanded the SMC issue in November 2015.  

The Veteran testified at a second Board hearing in July 2017 before another undersigned VLJ.  The record was held open and additional evidence and argument was submitted.  The Veteran waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

At the July 2017 Board hearing, the Veteran waived his right to testify before the third VLJ deciding this appeal.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

FINDINGS OF FACT

1.  The Veteran has not been shown to have service-connected disabilities manifested by either the anatomical loss or loss of use of one or both feet or legs; the anatomical loss or loss of use of one or both hands or arms; anatomical loss or loss of use of any extremity; or paraplegia.

2.  The Veteran did not need personal health-care services provided on a daily basis in his home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.


CONCLUSIONS OF LAW

1.  The criteria for an increased level of SMC based on an intermediate rate under § 1114(p) are not met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).

2.  The criteria for an increased level of SMC based on the need for a higher level of aid and attendance are not met.  38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that SMC is warranted.  The Board previously denied SMC at the rate set forth in § 1114(r)(2).  On appeal to the Court, the parties in the July 2015 JMPR indicated that the Board did not sufficiently consider entitlement to a higher rating under 38 U.S.C. § 1114(p).  Thus, the scope of the appeal before the Board now includes consideration of the threshold issue of entitlement to SMC under § 1114(p) in addition to entitlement under § 1114(r)(2).  This satisfies the concerns of the July 2015 JMPR.

The Veteran is currently service connected for (1) depression, rated 100 percent from July 15, 2004; (2) post-concussion syndrome with headaches and pain disorder, rated 50 percent from February 9, 1991; (3) sinusitis, rated 10 percent from February 9, 1991, and 50 percent from July 15, 2004; (4) a lumbar spine disability, rated 40 percent since February 23, 2004; (5) temporal mandibular joint syndrome, rated 30 percent from August 25, 2004, and 40 percent from October 9, 2008; (6) cervical strain, rated 20 percent from February 9, 1991, and 30 percent from May 3, 2004; (7) right trapezius strain, rated 10 percent from February 9, 1991, and 20 percent from August 25, 2004; (8) right knee medial horn tear, rated 10 percent from February 9, 1991; (9) disfiguring scar of the face, rated 10 percent from February 9, 1991; (10) right leg radiculopathy/sciatica, rated 10 percent from August 1, 2004; (11) left ankle fracture residuals, rated noncompensable from February 9, 1991, and 10 percent from January 12, 2005; (12) right third finger fracture with mild degenerative joint disease (major), rated noncompensable from February 9, 1991; (13) bilateral pes planus with hallux valgus, rated noncompensable from March 2, 1997; and (14) left leg radiculopathy/sciatica, rated noncompensable from August 11, 2004.  The ratings combine to be 100 percent disabling from July 15, 2004.

The Veteran has been awarded SMC under the § 1114(s) rate from July 15, 2004.  He has also been awarded SMC under the § 1114(l) rate on account of being so helpless as to be in the need of regular aid and attendance, effective October 9, 2008.

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C. § 1114; 38 C.F.R. §§ 3.350, 3.352. 


(1)  § 1114(p)

SMC at the §1114(p) rate is provided for "intermediate" special monthly compensation rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C. § 1114(p); 38 C.F.R. § 3.350(f).  The Veteran is not service connected for disabilities affecting vision or hearing.

As relevant, SMC at the § 1114(p) is payable under the following conditions:

(i) Anatomical loss or loss of use of one foot with anatomical loss or loss of use of one leg at a level, or with complications preventing natural knee action with prosthesis in place.

(ii) Anatomical loss or loss of use of one foot with anatomical loss of one leg so near the hip as to prevent use of prosthetic appliance.

(iii) Anatomical loss or loss of use of one foot with anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place.

(iv) Anatomical loss or loss of use of one foot with anatomical loss or loss of use of one arm so near the shoulder as to prevent use of a prosthetic appliance.

(v) Anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place with anatomical loss of one leg so near the hip as to prevent use of a prosthetic appliance.

(vi) Anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place with anatomical loss or loss of use of one hand.

(vii) Anatomical loss or loss of use of one leg at a level, or with complications, preventing natural knee action with prosthesis in place with anatomical loss of one arm so near the shoulder as to prevent use of a prosthetic appliance.

(viii) Anatomical loss of one leg so near the hip as to prevent use of a prosthetic appliance with anatomical loss or loss of use of one hand.

(ix) Anatomical loss of one leg so near the hip as to prevent use of a prosthetic appliance with anatomical loss or loss of use of one arm at a level, or with complications, preventing natural elbow action with prosthesis in place. 

38 C.F.R. § 3.350(f)(1).  

SMC under § 1114(p) is also payable where there is anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities.  38 C.F.R. § 3.350(f)(5).  

Loss of use of hand or foot, for the purposes of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  See also 38 C.F.R. § 3.350(a)(2).

Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.  38 C.F.R. § 4.63(a).  Complete paralysis of the external popliteal nerve (common peroneal) and consequent, footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. § 4.63(b).  

A determination as to loss of use of a hand or foot is not restricted to organic loss; it includes functional loss of us as well.  The relevant inquiry concerning entitlement to SMC is not whether amputation is warranted.  Instead, question whether the effective function remaining is other than that which would be equally well served by an amputation with the use of a suitable prosthetic appliance.  VBA Manual M21-1, IV.ii.2.H.1.e., Considering Amputation or LOU of Extremities.

The responsibility for determining whether there is loss of use (LOU) of an extremity is an adjudicative determination, and cannot be delegated to the examining physician.  See VBA Manual M21-1, IV.ii.2.H.1.b., Responsibility for Determining LOU.

(2) Section 1114(r)(2) 

Under § 1114(r)(2), the higher level SMC aid and attendance allowance is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C. § 1114(r)(1).  38 C.F.R. § 3.350(h)(3).

A Veteran is entitled to the higher level aid and attendance allowance when all of the following conditions are met: (i) the Veteran is entitled to the compensation authorized under 38 U.S.C. § 1114(o), or the maximum rate of compensation authorized under 38 U.S.C. § 1114(p); (ii) the Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. § 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen. The consultation need not be in person; a telephone call will suffice. A person performing personal health-care services who is a relative or other member of the Veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional. The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. §§ 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed. The higher level aid and attendance allowance is to be granted only when the Veteran's need is clearly established and the amount of services required by the Veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

B.  Discussion

(1)  Section 1114(p)

The Board initially finds that SMC under § 1114(p) is not warranted.  

According to the July 2015 JMPR, the evidence suggests that the Veteran is "wheelchair bound" and has been for over six years, which suggested to the parties that there may be loss of use of his feet.  After further consideration, the Board now finds that the Veteran was not "wheelchair bound" for six years and has not demonstrated loss of use of his feet. 

The Veteran was first issued a wheelchair by VA in December 2008.  A subsequent December 2008 VA Surgery note shows that he walked with an antalgic gait.  This December 2008 medical record indicates to the Board that he was not using the wheelchair at that time and, thus, was not wheelchair bound.  At the end of December 2008, he presented for treatment using a wheelchair because he had a number of appointments that day.  

From that point on, the Veteran usually, but not always, presented to VA treatment in his wheelchair.  

Tending to support an inference that he was wheelchair bound, a VA examiner commented at an April 2009 VA mental health examination that the Veteran had been confined to a wheelchair for three years.  At an April 2010 VA Neurosurgery consultation, it was observed that the Veteran was in a wheelchair because of weakness and pain in his knees and hip, which had been stable over the past five years.  At a November 2013 VA SMC examination, it was noted that the Veteran had never walked for greater than six years and required a wheelchair.  A November 2013 VA mental health examination again observed that the Veteran was wheelchair bound.  He again reported at a July 2016 aid and attendance examination that he was wheelchair bound.  

However, the Veteran was also shown to be able to walk during this same time period.  In January 2009, he presented to a VA emergency room (ER) walking with a cane.  At an April 2009 VA orthopedic surgery consultation, it was noted that the Veteran ambulated very little using a walker.  At a February 2010 VA neurology consultation, it was found that the Veteran could walk without support (although he said that he had difficulty doing so due to pain).  In April 2010, the Veteran presented for orthopedic treatment in a wheelchair and needed assistance to ambulate, but could walk albeit with an antalgic gait.  At VA physical therapy in June 2010, the Veteran picked up a new wheelchair.  It was observed at that time that the Veteran could stand up independently although his "caregiver tends to lean forward and pull him up."  In November 2010, at a follow-up orthopedic surgery consultation, the Veteran again presented with a wheelchair, but was found to have a positive antalgic gait for which he effectively used a cane.  At an August 2011 VA pulmonary consultation, the Veteran reported using a cane and wheelchair for mobility for the past seven to eight years.  On follow-up with VA neurology in October 2011, the Veteran presented with a wheelchair, but "can walk with the cane (secondary to back pain)."  An October 2011 VA rheumatology consultation notes that he had difficulty walking due to chronic low back pain/radiculopathy.  An April 2012 VA hematology/oncology note states that the Veteran could walk with a cane.  Subsequent medical records including in October 2012, April 2016 and June 2016, continue to show that he was able to walk using a cane.  

The record contains other indications that the Veteran was able to walk during the appeal period.  For instance, at a July 2012 VA nutrition consultation, the Veteran reported doing stationary bike exercises usually four days per week and universal weight exercises.  It takes no degree of medical expertise for the Board to be able to infer from this notation that his use of a stationary exercise bike indicates that he was able to use his lower extremities to propel the pedals at a pace sufficient for aerobic exercise.  See Fountain v. McDonald, 27 Vet. App. 258, 273, 274-75 (2015) (the Board must cite independent medical evidence to corroborate any finding regarding a medical question that is not the type for which lay evidence is competent).  

Similarly, at physical therapy in October 2012, the Veteran reported that he "does prefer to get on the wheelchair for community distances when his pain level is poorly controlled on certain days."  By inference, this statement indicates that he did not use a wheelchair for short distances, but only used the wheelchair for long distances intermittently when his pain level was elevated.  At a June 2016 VA orthopedic consultation, it was similarly noted that the Veteran spent "most of his time in a wheelchair."  Again here, the use of the term "most" indicates that he did not always use the wheelchair.  Finally, the Veteran was issued prosthetic shoes in November 2016 for "support and protection of his feet while ambulating."  This also implies that he was ambulating on his feet.  

Collectively, this evidence shows that the Veteran had difficulty walking unassisted and often used a wheelchair, but could stand up independently and ambulate using a cane or walker.  The contention from the July 2017 Board hearing that the Veteran has not walked for years, since 2004, is not shown to be accurate.  Thus, it is not found that he had loss of use of either lower extremity as needed to qualify for SMC at the § 1114(p) rate.  

The Veteran is also service connected for a right shoulder disability and a right third finger fracture disability.  The Veteran asserts that he needs assistance with his activities of daily living (ADLs), such as dressing, toileting, and eating due to limitations in his upper extremities.  For instance, it was reported on an October 2008 Disability Benefits Questionnaire (DBQ) that he had restrictions in self-feeding, such that he tried to eat using utensils with large handles; buttoning clothing, such that he wore clothes that did not button; his mother had to shave him and help with transfers to toilet; and he had to wipe after toileting with his non-dominant left hand.  

An April 2009 VA examination found that his conditions had a severe effect on feeding, bathing, dressing, toileting, grooming, and he was in need of help with all ADLs.  Similar assessments were given at an April 2009 VA mental health examination; a February 2010 social worker consultation; an April 2010 psychiatry consultation; and a March 2011 VA occupational therapy evaluation.  It was recommended by VA orthopedics in September 2013 that he do no lifting "if possible."  A November 2013 VA SMC examination and July 2016 VA aid and attendance examination found that he could not perform self-feeding, bathing, grooming, or toileting.  Finally, he submitted DBQs and supporting letters in July 2013 and March 2014, which also indicate that he could, for example, not reach overhead nor grip with fine movements to feed himself.  

However, this level of impairment is shown to be attributable to disabilities other than the service-connected right shoulder disability and, overall, has been inconsistent with other contemporaneous statements of record and objective findings.

For example, an April 2009 VA joints examination found that, as to whether he was in need of assistance with ADLs, it was difficult per the Veteran's history to determine what his true function was as he needed moderate assistance to get in and out of his wheelchair to transfer to the examining table, but his examination was not confirmatory by the fact that his active motion on request did not correlate with his obvious motion noted in other activities performed during the examination.  The VA examiner found that to comment on whether or not his disabilities were truly limiting his function for ADLs was not possible at that evaluation.  The VA examiner further commented that the Veteran did exhibit pain behavior on examination.  

On consultation with VA neurology in November 2009, the Veteran complained of bilateral shoulder pain radiating to the arms, a tingling sensation in his arms, and sometimes weakness in hands.  He also reported difficulty with full range of movement.  A January 2010 VA neurology addendum shows that an electromyography (EMG)/nerve conduction test revealed a right ulnar neuropathy.  The Board observes that the Veteran is not service-connected for the right ulnar neuropathy.  

On follow-up with VA rheumatology in February 2010, his functional limitations were also attributed to rheumatoid arthritis and to fibromyalgia by his primary care provider in April 2010.  In September 2013, he complained of "continued occasional stiffness in his hands which lasts sometimes all day."  He is not service connected for rheumatoid arthritis or fibromyalgia.  

Furthermore, the Veteran was reported to be doing his shoulder exercises at home during VA occupational therapy in March and April 2012.  On follow-up in October 2012, he had bilateral shoulder pain, but functional range of motion.  Similarly, in September 2013, he complained of limited range of motion in all limbs, which he attributed to "chronic pain/arthritic issues," but he had no actual weakness and did the home exercise program as per physical therapy to assist with better range of motion.  On physical examination at that time, he had no focal/gross neurologic deficits or focal abnormalities.  

A VA peripheral nerves examination in February 2012 assessed right ulnar nerve neuropathy secondary to nerve entrapment at the right elbow.  

More recently, and representative of multiple other assessments, the Veteran complained at a January 2016 VA neurology consultation that he had right hand tingling involving the 4th/5th digits primarily with pain shooting from the elbow to the hand.  He indicated that this started about two days prior but had been a chronic problem for the past several years off and on.  On evaluation, motor testing was 4/5 with the right stronger than the left and normal tone.  There was lack of effort during motor strength test.

Similarly, at an April 2016 VA psychology consultation, the Veteran reported that he was continuing to exercise with hand weights to promote a healthy lifestyle.

Then at VA neurology in December 2016, he again complained of intermittent shooting pain down both upper extremities as well as intermittent tingling in all fingers, which was found on the EMG/NCV to be due to mild ulnar neuropathy bilaterally.  In December 2016, his shoulder had "good" range of motion.  

This evidence shows that the Veteran's right upper extremity limitations were due to the nonservice-connected right ulnar neuropathy, rheumatoid arthritis, and fibromyalgia.  His service-connected right shoulder disability contributed to functional limitations involving painful motion, but did not preclude use of the shoulder.  To the contrary, his use of hand weights in April 2016 and "good" range of motion in December 2016 indicate that he retained use of the right shoulder.  A full evaluation of his functional limitations was also inhibited by his "lack of effort," which was repeatedly shown.  In either event, the evidence does not show loss of the use of the right upper extremity to the service-connected right shoulder disability.  See 38 C.F.R. § 3.350(f)(1).  

The Board does not otherwise find that an intermediate rate under § 1114(p) is warranted.  The parties to the July 2015 JMPR characterized the Veteran as both suggestive of being wheelchair bound and wheelchair bound, which they agreed warranted consideration of an intermediate under § 1114(p) pursuant to Breniser.  According to the Court in Breniser, to qualify for SMC under § 1114(p), the list provided in § 3.350(f) is not exclusive.  Breniser v. Shinseki, 25 Vet. App. 64, 79 (2011).  Therefore, if the Veteran's disability level exceeds the requirements of § 1114(l), the Board must consider whether he is entitled to an intermediate rate or a full higher rate under §1114(l) even though his condition is not one of the enumerated instances provided in § 3.350(f).  Id.  

Here, the Board finds that he is not entitled to an intermediate rate under § 1114(p) notwithstanding his intermittent use of a wheelchair.   The Veteran's collective service-connected limitations primarily involved the lumbar spine, lower extremities, and right shoulder.  By inference, assigning an intermediate rate under § 1114(p) would indicate that the Veteran had more than anatomical loss or loss of use of both feet, one hand and one foot, or was in need of regular aid and attendance, but did not require a higher level of care under the supervision of a licensed personal health-care.  See 38 C.F.R. § 3.350(b); 3.352(b)(2).  

To this extent, he did not have loss of use of either lower extremity.  Furthermore, although he required regular aid and attendance, he did not require a heightened level of care beyond that contemplated by § 1114(l).  To the contrary, the Veteran's statements reflecting the claimed marked severity of his impairments were not consistent with other contemporaneous statements of record and objective findings.  

For instance, two VA examiners, in November 2013 and July 2016, respectively, remarked that the Veteran had normal muscle tone and did not have muscle atrophy.  A VA orthopedic consultation in November 2013 showed an identical finding.  Although not explicitly stated, it does not take any degree medical expertise to infer from these comments that the providers intended to mean that an individual confined to a wheelchair for the duration claimed would not have normal muscle tone without some degree of muscle atrophy.  See Fountain, 27 Vet. App. at 274-75.  This means, in turn, that the Veteran had a greater functional capacity than that portrayed by some of the evidence.  

Moreover, the evidence shows that it is the collective impact of the Veteran's service-connected and nonservice-connected disablities, and not the service-connected disabilities alone, that resulted in his reduced functional status.  In addition to those assessments previously noted, the July 2013 DBQ submitted by the Veteran listed his service-connected disabilities, but did not specifically state that it was his service-connected disabilities alone that required this level of assistance.  Nor is such an inference apparent from an overall reading of the DBQ.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (An examination report "must be read as a whole" to determine the examiner's rationale.)  More explicitly, the July 2016 DBQ submitted by the Veteran affirmatively listed the nonservice-connected disabilities as contributing to his disability picture.  

Thus, overall, the evidence does not show a collective disability level not sufficiently compensated at the current § 1114(l) level.  Therefore, a higher rating pursuant to Breniser is denied.  

To summarize, the evidence does not show a loss of use of any lower extremity or the upper right extremity due to a service-connected disability.  Furthermore, an intermediate rate under § 1114(p) pursuant to Breniser is not warranted as the Veteran's service-connected disability level is appropriately rated under § 1114(l), but not at an intermediate level above that rate.  Accordingly, SMC under § 1114(p) is not warranted.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

(2) Section 1114(r)(2)

The Board also finds that a higher level of aid and attendance under § 1114(r)(2) is not warranted.

As a threshold matter, this rate can only be granted if he was entitled to the compensation authorized under § 1114(o), or the maximum rate of compensation authorized under § 1114(p).  See 38 C.F.R. § 3.352((b)(1)(i).  The Veteran does not meet this threshold requirement.  Therefore, the increased rate based on a higher level of aid and attendance cannot be granted.  

Even if he met that rate, a higher level of aid and attendance is not factually demonstrated.  

As the Board noted in its prior decision, during an October 2008 VA aid and attendance examination, the examiner opined that the Veteran did not require the assistance of a medical or skilled professional.  The examiner further noted that although the Veteran stated that he needed assistance bathing, dressing, transferring/toileting, and feeding, this was not permanent. 

Then in November 2013, the Veteran was afforded another VA aid and attendance examination.  The examiner indicated that the Veteran was not permanently bedridden or hospitalized.  He was able to travel beyond his current domicile for medical care, and he was brought in by a family member and friend in a private vehicle.  He currently used a wheelchair, and had not walked in 6+ years and was dependent.  The Veteran needed two people to assist him to go to the bathroom.  The Veteran was unable to self-feed, dress, bathe, groom, or toilet.  The examiner indicated that all care was provided by family and friends, and he did not have any agency involved in his medical care. 

There is also lay testimony from the Veteran and his family, as well as a letter submitted by a family friend who was also a nurse.  She indicated that she had personally assisted the Veteran's family with "medical needs."  She wrote that she had worked with patients with similar circumstances as the Veteran, and was aware of the needs and personal care he required and was provided by his "family and others."  This family friend did not indicate that she was the Veteran's caretaker. 

The Veteran also submitted an April 2014 statement from a VA nurse.  This nurse opined that the Veteran required a higher level of aid and attendance because he required the "daily personal health care services of a skilled provider without which he would require hospital, nursing home or other institutional care."  She noted that the Veteran was unable to perform many of his ADLs without the assistance of others.  Namely, he could not use his upper and lower extremities and was unable to walk without the assistance of another.  She stated that "[w]ithout the dedication of [the Veteran's] family, friends and/or in-home caretakers, his prognosis would be worsened."  This nurse did not indicate that he/she was the Veteran's in-home caretaker, nor did she identify any medical professional as the Veteran's caretaker. 

These supporting letters and DBQs tend to support the need for a higher level of aid and attendance.  There is also a VA examination from July 2016, which was completed pursuant to the Board's November 2015 remand.  It indicated a need for this higher level of care.  Together, this evidence all indicates that the Veteran "would require hospitalization, nursing home care, or other residential institutional care" if his family were not taking care of him in their home.  

However, these assessments have limited probative weight for three reasons.  First, the supporting evidence does not indicate that his parents were providing "physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions."  Rather, they were helping him with his ADLs.  The Veteran needed help, for example, with bathing, eating, and dressing.  See 38 C.F.R. § 3.352(b)(2).  

Second, even assuming the Veteran's caregivers were providing such care, it was not "provided under the regular supervision of a licensed health-care professional."  Stated differently, the Veteran's caregivers, who were unlicensed persons, were not following a regimen of personal health-care services prescribed by a health-care professional, who consulted at least once each month to monitor the prescribed regimen.  This is not alleged or shown by the medical records.  See 38 C.F.R. § 3.352(b)(3).  

Third and finally, it is reiterated that the level of disability portrayed in the DBQs and supporting statements is inconsistent with that shown by the more objective evidence.  For example, the latest DBQ from July 2016 indicates that the Veteran was unable to use his hands, was unable to walk, and only left his home for scheduled medical appointments.  One month earlier, however, the Veteran was noted during VA treatment in June 2016 to be able to get up and take a few steps with his cane.  Again, it takes no degree of medical expertise to infer from this medical record that he could use his hands and walk, which conflicts with the DBQ's assessment.  Also around that time, the Veteran rented a car in May 2016 "to go out on a drive" with his girlfriend to celebrate their anniversary.  Even assuming that she drove, this indicates that he was not leaving his home only for medical appointments as indicated in the DBQ.  

The July 2016 VA examiner who gave the positive assessment also questioned the veracity of the Veteran's demonstrated level of disability.  For example, the examiner stated that "It was not possible for the examiner to prove otherwise based on the examination, so the Veteran's statements were taken as truth," but the examiner highlighted the fact that the Veteran had normal appearing muscle tone.  (An earlier VA examiner also commented on the lack of muscle atrophy.)  

The examiner implied, but did not explicitly state, that someone confined to a wheelchair for the duration claimed would not have normal muscle tone.  The examiner also qualified the positive opinion by stating "If indeed the [V]eteran's needs are as significant as he and his reported cousin state . . ."  The VA examiner's repeated need to qualify the opinion indicates that the examiner did not have confidence that the reported level of disability was accurate.  

Therefore, the positive supporting evidence is not based on a reliable factual foundation, which limits its probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Kahana, 24 Vet. App. at 439 n. 8 (2011) (Lance, J., concurring) (distinguishing an incorrect factual premise, which has no probative value, from an incomplete factual premise).  The Board finds more probative the evidence indicating that the Veteran was more independent than portrayed and did not need a higher level of aid and attendance.  

Accordingly, the Board finds that the claim for an increased level of SMC based on a need for a higher level of aid and attendance must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

SMC at an intermediate rate provided by 38 U.S.C. § 1114(p) is denied.  

SMC at the rate provided by 38 U.S.C. § 1114(r)(2) based on the need for regular aid and attendance at a higher level of care is denied. 




			
	A. C. MACKENZIE	Michael J. Skaltsounis
	                Veterans Law Judge                                    Veterans Law Judge
           Board of Veterans' Appeals                        Board of Veterans' Appeals




	                         __________________________________________
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


